FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 MICHAEL DANIEL CUERO,                       No. 12-55911
      Petitioner-Appellant,
                                              D.C. No.
               v.                    3:08-cv-02008-BTM-WMC

 SCOTT KERNAN *,
      Respondent-Appellee.                      ORDER



 On Remand from the Supreme Court of the United States

                    Filed September 19, 2018

  Before: Diarmuid F. O’Scannlain, Barry G. Silverman,
       and Kim McLane Wardlaw, Circuit Judges.


                            ORDER

    In light of Kernan v. Cuero, 138 S. Ct. 4 (2017), we
affirm the judgment of the district court.

    AFFIRMED.


    *
     Scott Kernan has been substituted for his predecessor, Matthew
Cate, as Secretary, California Department of Corrections and
Rehabilitation.